Citation Nr: 0120679	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  97-24 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.

2.  Entitlement to a compensable rating for arthralgia of the 
right knee.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Los Angeles Regional Office (RO).  By January 1997 
rating decision, the RO, inter alia, denied service 
connection for degenerative joint disease of the right knee, 
and increased ratings for bilateral hearing loss and right 
knee arthralgia.  

The veteran filed a Notice of Disagreement with the RO's 
denial of service connection for degenerative joint disease 
of the right knee and a Statement of the Case addressing that 
issue was issued in April 1997.  In July 1997, the veteran 
filed a VA Form 9, perfecting his appeal of the issue of 
service connection for degenerative arthritis of the right 
knee.  In addition, the RO accepted the veteran's July 1997 
VA Form 9 as a Notice of Disagreement as to the issues of 
entitlement to an increased rating for his right knee 
arthralgia and bilateral hearing loss disabilities.  In July 
1999, the RO issued a Supplemental Statement of the Case 
which served as a Statement of the Case for these issues.  In 
October 1999, the RO received a VA Form 646 which listed the 
issues of entitlement to increased ratings for right knee 
arthralgia and hearing loss as issues on appeal.  Thereafter, 
the RO certified these issues to the Board for appellate 
consideration.  In November 1999, the veteran testified at a 
Board hearing at the RO.  

In January 2000, the Board remanded the veteran's claim of 
service connection for degenerative joint disease of the 
right knee for additional development of the evidence.  In 
addition, the Board determined that the veteran had failed to 
submit a timely substantive appeal of the issues of 
entitlement to increased ratings for right knee arthralgia 
and hearing loss disabilities. 

While the matter was in remand status, by June 2000 decision, 
the RO again denied a compensable rating for arthralgia of 
the right knee.  The veteran duly appealed the RO's 
determination.  Thus, the issues currently in appellate 
status are as set forth on the cover page of this decision.  
In May 2001, the veteran testified at a videoconference 
hearing on appeal before the undersigned Acting Member of the 
Board.  


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee was not 
shown to have been present in service or within the first 
year after service, and the preponderance of the evidence of 
record indicates that the veteran's current degenerative 
joint disease of the right knee is not related to his 
military service, any incident therein, or any service-
connected disability.  

2.  Although service-connection is currently in effect for 
right knee arthralgia, the preponderance of the medical 
evidence of record indicates that his current right knee 
symptomatology stems from his nonservice-connected right knee 
arthritis and residuals of tears of the anterior cruciate 
ligament and medial meniscus.  


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee was not 
incurred in or aggravated by military service, may not be 
presumed to have been so incurred, and is not causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991), and 
as amended by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000); 38 C.F.R. §§ 
3.303(d), 3.307, 3.309, 3.310 (2000).

2.  The criteria for a compensable rating for arthralgia of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991), and as amended by Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that VA's duties to 
the veteran under the VCAA have been fulfilled and that a 
remand to the RO is not warranted.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102 and 5103).  In this case, the 
Board concludes the discussions in the rating decision, 
Statements of the Case, the Board's remand, and various 
letters informed the veteran of the information and evidence 
needed to substantiate his claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This case was remanded in 
January 2000 for additional development, and the RO complied 
with all instructions.  See Stegall v. Brown, 11 Vet. App. 
268, 271 (1998).  The veteran has not referenced any 
additional unobtained evidence that might aid his claims or 
that might be pertinent to the bases of the denial of this 
claims.  The RO has also requested and obtained the veteran's 
service medical records.

The Board also observes that the veteran has been afforded VA 
medical examinations in September 1996 and March 2000.  At 
the March 2000 VA medical examination, the examiner 
affirmatively indicated that he had reviewed the claims 
files; moreover, he provided an opinion as to the 
relationship between the veteran's current right knee 
arthritis and his military service.  In view of these medical 
examination reports and the other evidence of record, the 
Board finds that there is sufficient evidence of record to 
decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

I.  Factual Background

The veteran's service medical records show that in August 
1970, he complained of pain while bending his knee.  Physical 
examination showed no major discomfort and the knee was 
stable.  The impression was water on the knee and the 
examiner prescribed an Ace bandage for three days.  This 
treatment record is entirely negative for any indication that 
the veteran's knee was aspirated or treated with a cortisone 
injection.  

In April 1971, the veteran reported knee pain on prolonged 
standing and walking.  He claimed that he had sustained a 
knee injury in Vietnam in July 1970 and that blood and fluid 
had been aspirated at that time.  Physical examination showed 
that the ligament was intact.  McMurray's sign was 
questionably positive.  The assessment was rule out internal 
derangement, torn meniscus.  

The remaining service medical records are negative for 
complaints or findings pertaining to the knees.  At his June 
1971 military separation medical examination, the veteran 
reported a history of a "trick" or locked knee.  On 
clinical evaluation, however, his lower extremities and 
musculoskeletal system were normal.

In August 1971, shortly after his separation from service, 
the veteran filed an application for VA benefits.  His 
application is entirely silent for notations of a knee 
disability.  In connection with his claim, he was afforded a 
VA medical examination in December 1971.  At the time of the 
examination, he had no complaints pertaining to the knees and 
his musculoskeletal system was normal on examination.  

In February 1974, the veteran filed a claim of service 
connection for a bilateral knee disability, claiming that he 
had injured both knees while in service.  He further claimed 
that his knees had been "drained" and that he had been 
given "shots."  In support of his claim, the veteran 
submitted a January 1974 private arthrogram report showing a 
large stellate linear tear extending into the medial meniscus 
of the left knee.  

In connection with his claim, the veteran was afforded a VA 
medical examination in June 1975, at which he reported that 
he had injured his knees in service after jumping into a 
foxhole.  He claimed that his left knee immediately became 
swollen and he was sent to an evacuation hospital where his 
left knee was aspirated and Cortisone was injected.  He 
further claimed that this procedure was repeated twice during 
service and that his left knee had remained symptomatic since 
that time.  With respect to his right knee, the veteran 
indicated that it stiffened up occasionally and swelled 
slightly.  On objective examination, the veteran's knees were 
equal in size and appearance.  They exhibited full range of 
motion, although there was noticeable crepitus.  The 
diagnoses were laceration of medial meniscus of the left 
knee, symptomatic, and arthralgia of the right knee, cause 
undetermined.  

By July 1975 rating decision, the RO granted service 
connection for arthralgia of the right knee and assigned a 
zero percent rating by analogy under Diagnostic Codes 5003-
5257.  In addition, service connection for a laceration of 
the medial meniscus of the left knee was denied.  

In July 1978, the veteran contacted the RO and advised that 
he had recently undergone right knee surgery.  He claimed 
that his surgery had been necessitated by disability caused 
by his in-service injury.  In support of his claim, the RO 
obtained private hospitalization records showing that the 
veteran had been admitted in May 1978 in connection with knee 
complaints "dating back to an industrial injury when he 
jumped from a height sustaining pain in his knees."  The 
diagnosis was right medial meniscus disruption plus anterior 
cruciate tear.  A medial meniscectomy and pes anserinaplasty 
was performed.  

Also submitted by the veteran was a copy of a June 1978 
letter from the insurance company administering the workers' 
compensation program for his then-employer.  This letter 
advised the veteran that his claim for workers' compensation 
benefits had been denied as investigation had shown that he 
had not suffered a new and separate incident of trauma in his 
industrial accident; rather, the insurance company found that 
he had had ongoing problems with both knees for some period 
of time.  

In August 1978, the RO contacted the office of the veteran's 
private physician by telephone in an attempt to determine 
whether the veteran's right torn medial meniscus had been 
incurred in service.  The physician's secretary reported that 
the veteran had first been seen in March 1973 with complaints 
of bilateral knee pain since 1969.  He indicated that the 
veteran also reported repeated right knee injuries since 
service, including a football injury and a skiing injury.  In 
September 1978, the veteran's physician contacted the RO and 
reported that at the time of the veteran's May 1978 right 
knee surgery, both a minimal old and new injuries of the 
medial meniscus had been observed, as well as a new injury of 
the anterior cruciate ligament.  He described the old 
meniscus injury as minimal and indicated that it no doubt 
occurred from repeated knee insults.  

The veteran underwent VA medical examination in August 1978.  
At that time, he claimed that both of his knees began to hurt 
in service after he did alligator type walking and running.  
He indicated that he was put "on profile," and his symptoms 
improved.  In 1970, he claimed that he jumped down from a 
moderate height and his right knee became swollen.  He 
indicated that his knee became swollen again after a PT test 
on a trampoline.  Following his separation from service, he 
claimed that his knee began to lock and he had an arthrogram 
done in 1974, after which his physician recommended surgery.  
He indicated that the surgery was eventually performed in 
1978.  The diagnosis was injury to the right knee with tear 
of the cruciate and medial collateral ligaments and medial 
meniscus.  The examiner indicated that the etiology of the 
veteran's right knee condition was trauma.  However, he was 
unable to say when the trauma occurred, in light of 
inconsistent report by the veteran regarding his medical 
history.  

By September 1978 rating decision, the RO denied an increased 
rating for the veteran's right knee disability, finding that 
his current right knee condition and symptomatology were due 
to a post-service industrial accident.  

On several occasions thereafter, the veteran filed 
unsuccessful claims for increased VA compensation benefits.  
In pertinent part, records submitted by the veteran or 
obtained by the RO in support of these claims include prison 
medical records dated from August 1973 to July 1977.  These 
records show that in December 1973, the veteran reported left 
knee complaints dating to service when he jumped into a 
foxhole, spraining both knees.  He indicated that he had had 
persistent problems since that time, primarily with the left 
knee.  He also indicated that he had had two knee injuries 
since that time, while playing football and surfing.  
Additional prison medical records show that in August 1974, 
the veteran requested special exercise privileges, claiming 
that he had torn ligaments in his knees in Vietnam and needed 
to walk when his knees became stiff.  His request was denied.  
In March 1976, the veteran sought treatment after he fell and 
hurt his right knee.  He reported a history of right knee 
complaints, dating to an injury in 1969.  Examination showed 
medial joint line tenderness and some suggestion of effusion.  
X-ray of the right knee was normal.  An arthrogram of the 
right knee showed a small tear in the anterior and medial 
portion of the medial meniscus. 

Additional treatment records show that in March 1978, the 
veteran was injured in an industrial accident after he jumped 
off a five foot stack of metal parts.  He indicated that he 
landed on both feet and felt a ripping or snapping sensation 
in both knees and had had pain ever since.  When he was 
examined by a private orthopedic surgeon in April 1978, he 
reported a past history of an injury to his knee in the Army 
in 1969; however, he indicated that this required two weeks 
of protected activity, and his problems resolved without 
residual.  He reported no other right knee injuries.  In an 
April 1978 letter, the private orthopedic surgeon indicated 
that it was his opinion that the veteran's present problems 
were principally related to damage to the articular cartilage 
in the patellofemoral articulation under the knee which was 
caused by the March 1978 injury.  He also indicated that 
there was also ligamentous laxity of the right cruciate 
ligament which resulted from the 1969 injury.  In a May 1978 
letter, the veteran's treating physician indicated that the 
veteran had reported past knee injuries in the Army and while 
in prison.  However, he indicated that when he had last 
examined the veteran in 1976, he had been getting along well 
with his knees, working as a welder.  

A January 1979 letter from an attorney retained by the 
veteran to assist him in his claim for workers' compensation 
benefits stemming from his 1978 industrial accident contains 
quotations from a deposition of the veteran's treating 
physician.  The physician indicated that at the time he 
performed the 1978 surgery on the veteran's right knee, he 
observed an old tear of the cartilage, as well as an 
extension of that tear which appeared to be of recent origin.  
In addition, he indicated that the veteran had a recent 
rupture of his right anterior cruciate ligament.  The 
physician indicated that it was his opinion that the recent 
cruciate and cartilage tears were due to the veteran's 1978 
industrial accident.

In July 1996, the veteran submitted his most recent claim for 
an increased rating for his right knee disability, which he 
described as "degenerative arthritis."  

In connection with his claim, the veteran was afforded a VA 
medical examination in September 1996.  On examination, he 
claimed that he had injured both knees in service and 
underwent surgery on both knees approximately five years 
later.  He indicated that since his surgeries, he continued 
to have discomfort when standing on his feet or walking for 
long periods of time.  Physical examination showed that 
neither knee was swollen or tender.  Range of motion was from 
zero to 130 degrees, bilaterally.  The diagnosis was probable 
degenerative joint disease of both knees secondary to old 
injuries.  X-rays subsequently revealed an impression of mild 
degenerative joint disease of both knees.  

In support of his claim, the RO obtained VA clinical records 
dated from January 1990 to June 1998.  In pertinent part, 
these records show that the veteran was seen in December 1995 
in connection with his complaints of knee pain.  At that 
time, examination revealed full range of motion, no 
inflammation, and no effusion.  The assessment was knee pain.  
He again complained of knee pain in April 1997.  X-ray 
examination of the knees in May 1997 showed no change since 
September 1996.  In April 1998, he was seen again for knee 
pain.  

In March 1999, the veteran testified before a Hearing Officer 
at the RO, and in November 1999, he testified at a Board 
hearing there.  The veteran claimed that his knee problems 
began in service after a drill sergeant made him perform an 
alligator crawl and then kicked him, causing him to slam his 
knee into the concrete.  Since that time, he indicated that 
he had continuous problems.  He claimed that he went to a 
private physician in 1973, shortly after his separation from 
service, who recommended surgery to stabilize his knee.  
However, he indicated that his health insurance wouldn't pay 
for it because it was a service-connected disability.  He 
claimed that, several years later, his knee "gave out" on 
him while he was at work.  After hiring an attorney, he 
indicated that he was able to get the knee surgery he needed 
in 1978.  He stated that his knee had been fine for 
approximately 20 years following the surgery, but that in the 
last three to four years, his knee had been getting bad 
again.  He indicated that he had been wearing a knee brace 
since late 1995 or early 1996.  He also indicated that his 
knee pain interfered with his sleep, despite taking several 
pain medications. 

In March 2000, the veteran underwent VA medical examination.  
After examining the veteran and reviewing the claims folders, 
it was the examiner's opinion that the veteran's current 
degenerative arthritis was more likely than not related to 
his 1978 industrial accident in which he tore his anterior 
cruciate ligament and medial meniscus.  

In May 2001, the veteran testified at a Board videoconference 
hearing where he again offered an explanation of the 
circumstances of his 1978 industrial injury.  He testified 
under oath that in 1978, he had been walking from a lunch 
truck to his work site when he stepped off a curb which was 
approximately six to eight inches tall.  He claimed that his 
right knee "just collapsed," causing him to fall, injure 
his knee, and lose approximately eight months of work.  He 
stated that he was denied workers' compensation for his 
injury because his knee was originally injured while he was 
in the Army.  His representative argued that the injuries 
which the veteran claimed to have sustained in service were 
the start of his current degenerative joint disease.  

II.  Service connection for degenerative joint disease of the 
right knee

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2000).

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including arthritis) become manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice-connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C.A. § 5107(b)); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990) (providing that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the greater weight of the 
evidence is against the veteran's claim of service connection 
for degenerative joint disease of the right knee.  As set 
forth above, the service medical records are entirely 
negative for notations of degenerative joint disease of the 
right knee.  Likewise, the post-service medical evidence 
contains no indication of degenerative arthritis in the first 
post-service year.  In fact, degenerative arthritis of the 
right knee was not shown by X-ray until September 1996.  X-
rays taken prior to that time show that the right knee was 
radiographically normal. 

Based on the evidence set forth above, it cannot be concluded 
that degenerative arthritis of the right knee was present in 
service or within the post-service year.  However, as noted 
above, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, if the evidence establishes a causal relationship 
between the veteran's current degenerative arthritis of the 
right knee and any service-connected disability, under 38 
C.F.R. § 3.310, secondary service connection may be 
established.

In that regard, the Board notes that the most probative 
medical evidence of record shows that the veteran complained 
of knee pain in service.  At his June 1971 military 
separation medical examination, however, his lower 
extremities and musculoskeletal system were normal.  
Likewise, when he underwent VA medical examination in 
December 1971, he had absolutely no complaints pertaining to 
the right knee and his musculoskeletal system was normal on 
examination.  

In February 1974, the veteran filed a claim of service 
connection for a bilateral knee disability, claiming that he 
had injured both knees while in service.  In connection with 
his claim, he underwent VA medical examination in June 1975, 
at which the diagnoses included arthralgia of the right knee, 
cause undetermined.  As noted above, service connection is 
currently in effect for right knee arthralgia.  

Chronologically, the next pertinent evidence is a March 1976 
prison medical record showing that the veteran sought 
treatment after he fell and hurt his right knee.  At that 
time, an X-ray of the right knee was normal, but an 
arthrogram revealed a small tear in the anterior and medial 
portion of the right medial meniscus. 

In March 1978, the veteran sustained another post-service 
right knee injury in an industrial accident.  He underwent 
right knee surgery in May 1978, at which time the surgeon 
observed an old tear of the cartilage.  The Board notes that 
this is essentially the same pathology identified in the 
arthrogram which was taken following the veteran's March 1976 
right knee injury.  Also observed at the time of the May 1978 
surgery was a recent extension of the March 1976 meniscus 
tear and a recent rupture of the right anterior cruciate 
ligament.  The surgeon indicated that it was his opinion that 
the recent cruciate and cartilage tears were due to the 
veteran's 1978 industrial injury.

Likewise, in a March 2000 opinion, a VA medical examiner 
indicated that after examining the veteran and reviewing his 
claims folders, it was his opinion that the veteran's current 
right knee degenerative arthritis was more likely than not 
related to his 1978 industrial accident in which he tore his 
anterior cruciate ligament and medial meniscus.  The Board 
finds that this opinion is highly probative.  The conclusion 
reached by the examiner is unequivocal and consistent with 
the documentary evidence of record.  Moreover, the examiner 
provided a thorough rationale for his opinion and, most 
importantly, the examination report he provided reflects a 
broad review of the claims folder, unlike other opinions of 
record which are clearly based on a medical history provided 
by the veteran.  The Board finds that such opinions are far 
less probative, given that the veteran's description of his 
medical history is often inconsistent and selective, as set 
forth above in the Factual Background portion of this 
decision.  

The Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators. . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

For the reasons set forth above, the Board finds that the 
preponderance of the most probative evidence of record 
establishes that the veteran's current degenerative joint 
disease of the right knee was not present in service, within 
the post service year, and is unrelated to his period of 
service, any incident therein, or any service-connected 
disability.  Rather, the evidence clearly shows that the 
veteran's current right knee pathology and symptomatology, 
other than arthralgia, is a result of post-service right knee 
injuries.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran's 
current degenerative joint disease of the right knee was not 
clinically evident during his active service or within the 
first post-service year, nor is it causally related to his 
service or any incident therein, nor is it casually related 
to or aggravated by any service-connected disability.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  VCAA, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000), (to be 
codified at 38 U.S.C.A. § 5107(b)); Gilbert, 1 Vet. App. at  
53.  Thus, service connection for degenerative joint disease 
of the right knee is denied.

III.  Entitlement to a compensable rating for right knee 
arthralgia

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994) 
that compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the rating is at issue, the present level of 
disability is of primary importance.

Applying the above criteria to the facts in the instant case, 
the Board finds that a compensable rating for the veteran's 
service-connected right knee arthralgia is not warranted.  
Here, it is noted that "arthralgia" is defined as "pain in 
a joint."  See Brewer v. West, 11 Vet. App. 228 (1998); 
Mykles v. Brown, 7 Vet. App. 372, 373 (1995) (quoting 
Dorland's Illustrated Medical Dictionary at 1085 (28th ed., 
1994)).  

The veteran has reported that he currently experiences a host 
of right knee symptoms, including instability, pain, 
limitation of motion, swelling, and locking.  The Board does 
not dispute that the veteran currently experiences right knee 
symptomatology.  However, the record contains no objective 
indication that his service-connected right knee disability 
is manifested by any symptomatology other than arthralgia.  
Rather, the preponderance of the evidence indicates that his 
current right knee symptomatology stems from his nonservice-
connected degenerative joint disease of the right knee, as 
well as the nonservice-connected residuals of his torn medial 
meniscus and anterior cruciate ligament rupture.  

As noted above, VA regulations provide that the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating are to 
be avoided.  38 C.F.R. § 4.14.  Thus, the Board may only 
consider the veteran's arthralgia in rating his service-
connected right knee disability.  In that regard, the Board 
observes that some of the veteran's right knee pain is 
undoubtedly due to his nonservice-connected arthritis.  In 
any event, the Board notes that pain alone is generally 
insufficient to provide a basis on which to grant 
compensation.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 
282,285 (1999) (holding that "pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.").  

Nonetheless, the Board has carefully reviewed the Rating 
Schedule, with particular attention to those provisions 
providing for evaluation for the musculoskeletal system.  
38 C.F.R. § 4.71a (2000).  However, the Board finds no basis 
to award a compensable rating for the veteran's service-
connected right knee disability under any provision, based 
solely on arthralgia.  Rather, the applicable diagnostic 
codes require additional pathology in addition to pain to 
award a compensable rating.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2000) (requiring X-ray findings 
of arthritis); Diagnostic Codes 5260, 5261 (requiring 
limitation of flexion or extension of the knee); Diagnostic 
Code 5258 (requiring dislocation of the semilunar cartilage 
of the knee with frequent episodes of locking, pain and 
effusion into the joint); Diagnostic Code 5256 (requiring 
ankylosis); Diagnostic Code 5257 (requiring recurrent 
subluxation or lateral instability of the knee). 

In this case, as set forth above, the medical evidence of 
record confirms that the veteran's degenerative joint disease 
of the right knee is not part and parcel of his service-
connected disability.  Likewise, it has been determined that 
the residuals of injuries to the right knee meniscus and 
anterior cruciate ligament are not service-connected.  Thus, 
symptomatology stemming from this nonservice-connected 
pathology may not be considered in rating his service-
connected right knee disability.  38 C.F.R. § 4.14 (providing 
that the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating is to be avoided).  

In that regard, the Board notes that the VA General Counsel 
has determined that a claimant with service-connected 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 63 Fed. Reg. 
56704 (1998).  In this case, however, neither the veteran's 
right knee arthritis nor any additional disability due to 
right knee instability or subluxation is part and parcel of 
his service-connected arthralgia.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, the veteran's 
service-connected right knee disability consists solely of 
arthralgia.  There is no credible evidence that there is 
additional service-connected symptomatology which restricts 
motion to such an extent that the criteria for a compensable 
rating would be justified.

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
service-connected right knee disability.  Accordingly, the 
Board will not consider referral for consideration of an 
extra-schedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Since the preponderance of the evidence is against the claim 
for a compensable rating for right knee arthralgia, the 
benefit-of-the-doubt doctrine is not applicable, and an 
increased rating must be denied.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000), (to be codified at 38 U.S.C.A. § 
5107(b)); Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for degenerative joint disease of the 
right knee is denied.

A compensable rating for arthralgia of the right knee is 
denied.



		
	Hilary Goodman
	Acting Member, Board of Veterans' Appeals


 

